United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rocky River, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1309
Issued: April 21, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 7, 2016 appellant, through counsel, filed a timely appeal from a May 3, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.
ISSUE
The issue is whether OWCP met its burden of proof to reduce appellant’s compensation
based on his capacity to earn wages in the selected position customer service representative.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal counsel asserts that the decision is contrary to law and fact.
FACTUAL HISTORY
On July 26, 2006 appellant, then a 56-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that his employment duties caused pain in his left heel.3 Following
an initial denial on November 16, 2006, in a decision dated June 8, 2007 an OWCP hearing
representative reversed the November 16, 2006 decision and accepted the claim for left foot
plantar fasciitis and calcaneal stress fracture.
Dr. Richard Zirm, a podiatrist, performed external neurolysis of Baxter’s nerve of the left
heel and subtotal plantar fasciotomy of the left foot on October 29, 2007. Appellant did not
return to work after the surgery and was placed on the periodic compensation rolls.
In October 2008, OWCP determined that a conflict in medical evidence had been created
between Dr. Karl V. Metz, a Board-certified orthopedic surgeon and OWCP referral physician,
who found that appellant continued to have residuals of the accepted condition and, while he was
not capable of returning to a letter carrier position, he could perform restricted duty for eight
hours per day and the opinion of Dr. Zirm, who found that appellant was totally disabled. It
referred appellant to Dr. Robert D. Zaas, Board-certified in orthopedic surgery, for an impartial
medical evaluation. In an October 28, 2008 report, Dr. Zaas advised that appellant continued to
have residuals from the accepted conditions and should remain off all work.
On August 17, 2009 OWCP expanded the accepted conditions to include phlebitis and
edema of the right leg and pulmonary embolism.
Dr. Zirm excised a left plantar heel spur on November 16, 2009. He continued to follow
appellant.4 In an April 11, 2013 report, Dr. Zirm reported that he had not seen appellant since
April 25, 2011. He noted appellant’s report that his left heel pain had not significantly changed.
Dr. Zirm diagnosed recalcitrant left heel spur syndrome. He also noted that appellant was being
treated for bilateral deep vein thromboses (DVT). Dr. Zirm advised that appellant could not
return to work as a mail carrier.
In May 2013, OWCP referred appellant to Dr. Manhal Ghanma, a Board-certified
orthopedic surgeon and second opinion physician. In a June 3, 2013 report, Dr. Ghanma noted
his review of the medical record, appellant’s recitation of his medical condition, including his
right upper extremity injury,5 and his complaint of difficulty standing, walking, riding, and
sleeping. He described examination findings. Dr. Ghanma advised that appellant had no
residuals of the accepted right lateral epicondylitis and right ulnar nerve entrapment conditions.
With regard to the left lower extremity, he advised that there was no current evidence of a
3

In a claim adjudicated by OWCP under File No. xxxxxx865, OWCP accepted right lateral epicondylitis and
right ulnar nerve entrapment, for which he had surgery on October 5, 2004. The instant claim was adjudicated by
OWCP under File No. xxxxxx401.
4

The record also contains a number of form treatment notes with illegible signatures.

5

Supra note 3.

2

calcaneal stress fracture, but the plantar fasciitis condition had not resolved. Dr. Ghanma further
opined that neither the left calcaneal spur nor the accepted right lower extremity diagnoses of
phlebitis and edema and pulmonary embolism were related to the accepted left foot conditions
and that appellant had no employment-related diagnoses. He indicated that appellant was not
totally disabled and could perform a seated job. On an attached work capacity evaluation (Form
5c), Dr. Ghanma provided restrictions of 2 hours walking, standing, pushing, pulling, lifting,
squatting, and kneeling, and 1 hour climbing, with a 25-pound weight restriction.
In June 2013, appellant was referred to Mark Anderson, a rehabilitation specialist, for
vocational rehabilitation services who performed vocational testing and a transferable skills
analysis on July 19, 2013. He participated in a clerical work adjustment program from
August 26 to November 18, 2013. Mr. Anderson identified the positions of customer service
representative and order clerk, and completed a labor market survey for each position on
November 11, 2013. These included a job description with physical demands for each position,
indicating that they were sedentary. Mr. Anderson indicated that each position was available in
the local commuting area. He recommended additional computer skills training. A
rehabilitation plan was approved. Appellant completed the computer training in March 2014 and
began job placement.
In a treatment note dated May 12, 2014, Dr. Zirm reiterated his findings and conclusions.
In correspondence dated June 25, 2014, he noted that appellant continued to have daily
moderate-to-severe left hind foot pain. Dr. Zirm advised that appellant had three problems: the
symptomatic heel, chronic nerve entrapment, and chronic bilateral DVTs. He concluded that
appellant’s ability to stand, walk, and work on his feet was definitely limited. On July 14, 2014
Dr. Zirm recommended pain management and indicated that appellant could not tolerate standing
for long periods. He completed a work capacity evaluation on July 15, 2014 in which he advised
that appellant could work eight hours daily with permanent restrictions of sitting four hours, and
walking and standing two hours.
On August 6, 2014 Mr. Anderson updated the labor market survey information for the
customer service representative and order clerk positions. OWCP again referred appellant to
Dr. Ghanma for a second opinion evaluation.
In a September 8, 2014 report, Dr. Ghanma repeated appellant’s medical and surgical
history. He noted appellant’s complaint of difficulty standing, walking, riding, and sleeping.
Dr. Ghanma agreed with his prior opinion that appellant had no residuals of his right lateral
epicondylitis and right ulnar entrapment, noted no current evidence of calcaneal fracture, and
that appellant had no evidence of left plantar fasciitis, noting that his symptoms were related to a
medial heel scar not associated with the plantar fascia, but from the October 29, 2007 left foot
surgery. He advised that appellant could perform restricted duty for eight hours daily.
Dr. Ghanma reviewed the requirements of the order clerk and customer service representative
positions and advised that appellant was capable of performing both jobs.
On November 13, 2014 OWCP forwarded a copy of Dr. Ghanma’s report to Dr. Zirm for
comment.

3

On March 31, 2015 Mr. Anderson updated the labor market survey information for the
customer service and order clerk positions.
In a report dated April 30, 2016, Dr. Brant Holtzmeier, an osteopath, noted appellant’s
complaints of continued leg pain and described his treatment regimen. He diagnosed acute DVT.
By letter dated May 19, 2015, OWCP proposed to reduce appellant’s compensation,
based on his capacity to earn wages as a customer service representative, Department of Labor’s
Dictionary of Occupational Titles (DOT) No. 241.367-014. It noted that on June 3, 2013
Dr. Ghanma had advised that appellant could work with restrictions and, based on his opinion,
appellant was referred for vocational rehabilitation and completed authorized training. The
May 19, 2015 notice also described Dr. Zirm’s restrictions and Dr. Ghanma’s findings in his
September 8, 2014 report. OWCP noted that Dr. Zirm did not reply to its November 13, 2014
correspondence. It indicated that the customer service representative position was selected as
being the most appropriate, based upon the rehabilitation counselor’s review of appellant’s work
history, and transferrable skills analysis. OWCP described the physical requirements of the
customer complaint clerk as sedentary and within the restrictions provided by Dr. Ghanma.6 It
indicated that, based on recent wage and position information, the customer service
representative position was reasonably available at an entry pay level of $643.00 per week.
In response to the proposed reduction, appellant submitted a duplicate of
Dr. Holtzmeier’s April 30, 2015 report, and patient progress reports dated from March 26 to
April 21, 2015 regarding his response to medication.
By decision dated July 21, 2015, OWCP reduced appellant’s wage-loss compensation
based on his capacity to earn wages as a customer service representative, effective that day. By
utilizing the Shadrick formula,7 it found that appellant had 41 percent loss of wage-earning
capacity.

6

The duties of position DOT No. 241.367-014, which is identified as an adjustment clerk, customer-relationscomplaint clerk, are described in the Department of Labor’s Dictionary of Occupational Titles as: Investigates
customer complaints about merchandise, service, billing, or credit rating: Examines records, such as bills, computer
printouts, microfilm, meter readings, bills of lading, and related documents and correspondence, and converses or
corresponds with customer and other company personnel, such as billing, credit, sales, service, or shipping, to obtain
facts regarding customer complaint. Examines pertinent information to determine accuracy of customer complaint
and to determine responsibility for errors. Notifies customer and designated personnel of findings, adjustments, and
recommendations, such as exchange of merchandise, refund of money, credit of customer’s account, or adjustment
of customer’s bill. May recommend to management improvements in product, packaging, shipping methods,
service, or billing methods and procedures to prevent future complaints of similar nature. May examine
merchandise to determine accuracy of complaint. May follow up on recommended adjustments to ensure customer
satisfaction. May key information into computer to obtain computerized records. May trace missing merchandise
and be designated tracer clerk (clerical). May investigate overdue and damaged shipments or shortages in shipments
for common carrier and be designated over-short-and-damage clerk (clerical). May be designated according to type
of complaint adjusted as bill adjuster (clerical); merchandise-adjustment clerk (retail trade); service investigator
(utilities, tel. & tel.). The position is classified as sedentary.
7

Albert C. Shadrick, 5 ECAB 376 (1953). See discussion infra.

4

In a July 23, 2015 report, Dr. Holtzmeier reiterated his diagnosis and described
appellant’s medication regimen.
Appellant, through counsel, timely requested a hearing with OWCP’s Branch of Hearings
and Review. At the hearing, held on March 7, 2016, appellant testified regarding his
employment history and maintained that he did not have the training to perform the duties of
customer service representative. Counsel agreed that appellant probably had the physical ability
to perform the position, but as he had no training and was 65 years old, the wage-earning
capacity determination should be reversed.
In a May 3, 2016 decision, an OWCP hearing representative noted that the physical
requirements of the constructed position of customer service representative were within the
restrictions provided by Dr. Ghanma, and that, as appellant had six months of vocational training
including three months of computer training, he possessed the required training for the position.
The hearing representative affirmed the July 21, 2015 wage-earning capacity determination.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.8 An injured employee who is either unable to return to
the position held at the time of injury or unable to earn equivalent wages, but who is not totally
disabled for all gainful employment, is entitled to compensation computed on loss of wageearning capacity.9
Section 8115 of FECA and section 10.520 of OWCP regulations provide that wageearning capacity is determined by the actual wages received by an employee if the earnings fairly
and reasonably represent his or her wage-earning capacity. If the actual earnings do not fairly
and reasonably represent wage-earning capacity or the employee has no actual earnings, the
wage-earning capacity is determined with due regard to the nature of the injury, the degree of
physical impairment, the employee’s usual employment, age, qualifications for other
employment, the availability of suitable employment, and other factors or circumstances, which
may affect his or her wage-earning capacity in the disabled condition.10
OWCP must initially determine a claimant’s medical condition and work restrictions
before selecting an appropriate position that reflects his or her wage-earning capacity. The
medical evidence upon which OWCP relies must provide a detailed description of the
condition.11 Additionally, the Board has held that a wage-earning capacity determination must
be based on a reasonably current medical evaluation.12
8

James M. Frasher, 53 ECAB 794 (2002).

9

20 C.F.R. §§ 10.402, 10.403; John D. Jackson, 55 ECAB 465 (2004).

10

5 U.S.C. § 8115; 20 C.F.R. § 10.520; John D. Jackson, id.

11

William H. Woods, 51 ECAB 619 (2000).

12

John D. Jackson, supra note 9.

5

When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by OWCP for selection of a position listed in the Department of Labor’s Dictionary of
Occupational Titles or otherwise available in the open market, that fits that employee’s
capabilities with regard to his or her physical limitations, education, age, and prior experience.
Once this selection is made, a determination of wage rate and availability in the open labor
market should be made through contact with the state employment service or other applicable
service.13 Finally, application of the principles set forth in Albert C. Shadrick,14 as codified in
section 10.403 of OWCP regulations,15 will result in the percentage of the employee’s loss of
wage-earning capacity.16
In determining an employee’s wage-earning capacity based on a position deemed
suitable, but not actually held, OWCP must consider the degree of physical impairment,
including impairments resulting from both injury related and preexisting conditions, but not
impairments resulting from post injury or subsequently acquired conditions. Any incapacity to
perform the duties of the selected position resulting from subsequently acquired conditions is
immaterial to the loss of wage-earning capacity that can be attributed to the accepted
employment injury and for which appellant may receive compensation.17
ANALYSIS
OWCP issued its July 21, 2015 wage-earning capacity determination based on appellant’s
capacity to earn wages as a customer service representative. As noted above, OWCP must
initially determine a claimant’s medical condition and work restrictions before selecting an
appropriate position that reflects the claimant’s wage-earning capacity. The medical evidence
upon which OWCP relies must provide a detailed description of the condition.18 In a report
dated September 8, 2014, Dr. Ghanma agreed with his prior opinion of June 3, 2013 that
appellant had no residuals of his right lateral epicondylitis and right ulnar entrapment, noted no
current evidence of calcaneal fracture, and no evidence of left plantar fasciitis, and advised that
appellant’s symptoms were related to a medial heel scar from the October 29, 2007 left foot
surgery. After his review of the requirements of the customer service representative position, he
advised that appellant was capable of performing the position.
OWCP forwarded a copy of Dr. Ghanma’s report to Dr. Zirm on November 13, 2014, but
Dr. Zirm did not respond. However, the record does contain a July 24, 2014 work capacity
evaluation in which Dr. Zirm advised that appellant could work eight hours daily with permanent
restrictions of sitting four hours, and walking and standing two hours. These are within the
13

Supra note 8.

14

Albert C. Shadrick, supra note 7.

15

20 C.F.R. § 10.403.

16

Supra note 8.

17

John D. Jackson, supra note 9.

18

Supra note 11.

6

restrictions of the sedentary customer service position. Despite his multiple reports,
Dr. Holtzmeier did not comment on appellant’s work capabilities. Lastly, the Board notes that,
at the hearing, counsel conceded that appellant probably had the physical ability to perform the
position. The Board therefore finds that appellant had the physical capacity to perform the duties
of the selected position.
The Board also finds that appellant had the necessary vocational and educational
preparation for the selected position of customer service representative. Appellant successfully
completed vocational and computer training in March 2014. Mr. Anderson, the vocational
rehabilitation counselor advised that the customer service position was reasonably available in
the local labor market with an entry-level weekly wage of $643.00.
The Board concludes that OWCP considered the appropriate factors in determining that
the position of customer service representative represented appellant’s wage-earning capacity.19
These factors include availability of suitable employment and his physical limitations, usual
employment, age, and employment qualifications.20 The evidence of record establishes that
appellant had the requisite physical ability, skill, and experience to perform the position and that
such a position was reasonably available within the general labor market of his commuting area.
OWCP therefore properly determined that the position of customer service representative
reflected his wage-earning capacity, and properly reduced his compensation.21
Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that OWCP met its burden of proof to reduce appellant’s compensation
based on his capacity to earn wages in the selected position of customer service representative.

19

John D. Jackson, supra note 9.

20

Id.

21

James Smith, 53 ECAB 188 (2001).

7

ORDER
IT IS HEREBY ORDERED THAT the May 3, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 21, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

